Motion by defendants-respondents and appellants to amend remittitur granted. Return of remittitur requested and when returned amended to read as follows: Judgment, insofar as appealed from by plaintiff affirmed; and judgment, insofar as appealed from by defendants reversed and the supplemental complaint dismissed on the merits, with costs in all courts to the defendants, on the ground that the executory accord was invalid under section 33-a, subdivision 2, of the Personal Property Law and that there was no breach of the agreement alleged in the original complaint and restitution to the defendants of all property and rights lost by means of the judgment rendered in favor of the plaintiffs granted and matter remitted to the Supreme Court to make such orders and to issue such process or mandates as may be necessary or appropriate to effect such restitution.